.

                                                     ORIGINAL
                                                                                                              11/29/2022



                                                                                                       Form    4(6)
     Name     Gr.60.,4 c oJ \:,,,,_cona...5cn, 42...                                                    Case Number: DA 22-0641




     city fi,A,               tate                   Zip                            Map
    [e- ail adakr,ess]                                                                NOV 1 4 2022
              peAca\-\--                                                           Bowen Gfear" 400c1
                                                                                       of supremo
                                                                                                      Court
    [Des dation of party]                                                           StFits " f " c)ntan"




                   IN THE SUPREME COURT OF THE STATE OF MONTANA

                                               No.     Net 7„2.-061-i
                                   [to be assigned by Clerk of Supreme Court]


       GaZEKT GAMPA                                        ,
                            Appellant,                                  PETITION FOR
                                                                        AN OUT-OF-TIME
            V.
                                                                        APPEAL
       S7ATE (21 1A0ATANA ,
                            Appellee.
             [To ask the Court to allow you to file an out-of-time appeal, give the reasons why the appeal was not
    timely filed. State in the petition or supporting affidavit the issues you wish to raise on appeal and explain in
    detail the reasons that you did not file a timely appeal. Give only true and accurate explanations that support
    your petition. Include a copy of thefinal order orjudgmentfrom which you wish to appeal. M. R. App.P. 4(6)]

          I petition the Court to allow me to file an out-of-time appeal for the
    following reason: [Check one]

            0 I improperly filed a timely Notice of Appeal only with the District Court,
    as more fully explained below.




                 0 Montana Supreme Court                                              OUT-OF-TIME APPEAL
                                                                                            PAGE 1 OF 4
       ❑ I discussed filing a timely appeal with my attorney, but he or she failed to
 file it for me, as more fully explained below.

       0 I failed to file the Notice of Appeal for the following reason:


           cl:kc,\*            \t-nrak         0„krv) oc             sto 1.a •,.)_okit eas

  Cyr \\Ned 4:0\\otisqj ractAcyns




      X Attached as Exhibit "A," a copy of the judgment or order from which I
wish to appeal.
      As legal authority for filing an out-of-time appeal, I cite the following which
supports this petition:
     cl)       My No4-/CP,                 Apro      J to vcxtr, &Tromp, enur y
\-)9.-Pnrc), Grifteu rAer T                     Lt     Sonko)nre ‘ön kut,i is\- 311
                 +6,x       (4)6As    roMmori          \pack 41Dna, \rt. otter t
TY\L -\-c) re..-stSymi'Aa                                            adrao worv;ce.
As       san+       Nn-kce.                 Artim.         Sof \-ornbe,r a. aucAmmi
      MOTerthd
      DATED this C\
                              Sce,   ye\
                                day of AkNe
                                           Sosa. Sicn‘nr (Ind, ici3tan
                                                         , 201   .
                                                                                      1-   *teri

 \   D     0 Montana Supreme Court                               OUT-OF-TIME APPEAL
                                                                      PAGE 2 OF 4
LoWn -\-\Acz\-• Sc.t.ne 4.0.? , on. 'Mee. \clack oiC: As\-\ ex\wd\oget4 '
I asff\- "en enc..\05\n.c. *Re, \e.,\-\cer cLakci, Oc.Atber VA .
 ap   aa   )
                              Ty40 re-suirc                                             (1.1 )     OA' CrcYYTC,
                                          [Print namd

            VERIFICATION UPON OATH OR AFFIRMATION

STATE OF MONTANA                 )
                                 : ss.
County of 26.,69.4\\-.         . )

     I swear that everything stated in this petition is true and correct to the best
of my knowledge.

      DATED this       q           day of (- 0,JakThm\f-Sr   , 20QQ .

                                          [Signature]

                                           [-- --Crir—>rTh -trerN GIGACO-MCP
                                          [Print name]

     Signed and sworn to or affirmed before me on this date by

 (CR,Ws.:(4- ex-rimy"),
[Seal]
                                          (Signature otNotary Public]
                                                            4ThpOir
                                          [Typed or printed name]
                                           C_LC, 14/ _ P"\Qa--0-.8-AY
                                          [Title]
                                                  •-\4                            CERTIFICATE OF SERVICE

     I certify that I have filed a copy of this Petition for an Out-of-Time
Appeal with the Clerk of the Montana Supreme Court and that I have mailed or
hand delivered a copy to each attorney of record and any party not represented by
counsel as follows:



                   Thisecuiirtr; Dis-iiniri-A4nrn                 )
                  [Name of opp,icounsel]

                    kijric_Liko soin oi (Ls+
                      n 40 r4n, WIt\SSCIVA3 C?;
                  [Address]                                       )A417 5q ICA-
                  Counsel for     S4a,-I-e. (-)P        r?rapal

                     GT 11-per-\- CcGert2a)
                  [Other party representing hi
                                        elf or herself]




                  [Address]                                           e9E-5q1da
     DATED this      0 1\     day of A)     ernha   l


                                           [Name]       _
                                                    toe
                                           [Print name]




          Montana Supreme Court                             OUT-OF-TIMEAPPEAL
                                                                PAGE4 OF4
                                                                                                  FILED
a)et\---rn                                                                                              08/25/2022
                                                                                                        Teny Halpin
                                                                                                          CLERK
                                                                                              Yellowstone County District Court
                                                                                                   STATE OF MONTANA
                                                                                                  Sy:Darren Mattern
 PV                                                                                               DC-56-2007-0000531-IN
                                                                                                       Harris, Donald
                                                                                                          139.00




      MONTANA THIRTEENTH JUDICIAL DISTRICT COURT, YELLOWSTONE COUNTY


  STATE OF MONTANA,                                     CAUSE NO. DC 07-0531
                 Plaintiff,
                                                        JUDGE DONALD L. HARRIS
   vs.


  GILBERT CAMPA,                                        ORDER OF REVOCATION AND
                           Defendant.                   IMPOSITION OF SENTENCE


        This Court held a Revocation Hearing on October 29, 2021, to determine whether the
 Defendant's previous sentence should be revoked. Defendant was present with counsel. Based on the
 Defendant's substantial admissions of the allegations contained in the State's Petition for Revocation of
 Sentence, the Court finds that the Defendant has violated the terms and conditions of his Sentence and
 hereby Orders the Sentence is Revoked.

         This Court held a Disposition Hearing on August 3, 2022, and resentenced the Defendant.

      IT IS ORDERED that for CRIMINAL DISTRIBUTION OF DANGEROUS DRUGS
 (FELONY) the Defendant is sentenced pursuant to § 46-18-203, MCA, to the Montana State Prison for
 SEVENTEEN (17) YEARS, to run concurrently with DC 07-0917.

        The previous Orders and reasons of this Court entered on August 10, 2009, remain unchanged.
 The conditions of release are to be determined by the Parole Board prior to release from the Montana State
 Prison should the Defendant be granted parole.

          THE COURT FINDS the Defendant is not entitled to receive credit for elapsed time while not
 incarcerated pursuant to § 46-18-203(7)(b), MCA. Denial of credit for elapsed time is based on Defendant's
 failure to comply with the terms and conditions of the sentence while under supervision.
          Reasons for Sentence are as follows:
           1. The Court considered the contents of the Report of Violations and the recommendations of
              the supervising officer.

           2. The Court considered the nature of the violations and the Defendant's admitted conduct.

           3. The Court considered the arguments of counsel.

           4. The Court considered Defendant's statement presented at the hearing.

           5. The Court considered testimony presented at the hearing.

       The Bond, if any, is exonerated.

        If the written judgment differs from the sentence the Judge pronounced orally, then the State or
Defendant has only One Hundred Twenty (120) days to contest the written judgment as set forth in § 46-
18-116, MCA. If no party contests the written judgment within One Hundred Twenty (120) days, the
written judgment is presumed correct.

       DONE IN OPEN COURT on August 3, 2022,

                                                           /s/ Donald L. Harris
                                                           DISTRICT COURT JUDGE




cc:    YCAO - Ingrid A. Rosenquist /jf
       DEFENSE COUNSEL- Fred Snodgrass
       Billings Police Department C&O 07-08909
       Adult Probation & Parole




                                                                           Electronically Signed By:
                                                                          Hon. Judge Donald L Harris
                                                                         Thu, Aug 25 2022 09:00:21 AM
ax\-\\IDv\--k,\D                                                                                   FILED 08/25/2022
                                                                                                         Terry Halpin
                                                                                                           CLERK
                                                                                               Yellowstone Caunty District Court
                                                                                                    STATE OF MONTANA
                                                                                                  By:Darren Maltem
  PV                                                                                               DC-56-2007-0000917-IN
                                                                                                        Harris, Donald
                                                                                                           126.00




       MONTANA THIRTEENTH JUDICIAL DISTRICT COURT, YELLOWSTONE COUNTY


   STATE OF MONTANA,                                     CAUSE No. DC 07-0917
                  Plaintiff,
                                                         JUDGE DONALD L. HARRIS
    vs.


   GILBERT CAMPA,                                        ORDER OF REVOCATION AND
                            Defendant.                   IMPOSITION OF SENTENCE


         This Court held a Revocation Hearing on October 29, 2021, to determine whether the
  Defendant's previous sentence should be revoked. Defendant was present with counsel. Based on the
  Defendant's substantial admissions of the allegations contained in the State's Petition for Revocation of
  Sentence, the Court finds that the Defendant has violated the terms and conditions of his Sentence and
  hereby Orders the Sentence is Revoked.

          This Court held a Disposition Hearing on August 3, 2022, and resentenced the Defendant.

          IT IS ORDERED that for COUNT I: CRIMINAL POSSESSION WITH INTENT TO
  DISTRIBUTE (FELONY) the Defendant is sentenced pursuant to § 46-18-203, MCA, to the Montana
  State Prison for SEVENTEEN (17) YEARS, to run concurrently with DC 07-0531.

          IT IS FURTHER ORDERED that for COUNT       CRIMINAL POSSESSION OF DANGEROUS
  DRUGS (FELONY) the Defendant is sentenced pursuant to § 46-18-203, MCA, to the Montana State
  Prison for SEVENTEEN (17) YEARS, to run concurrently with Count I.

         The previous Orders and reasons of this Court entered on August 10, 2009, remain unchanged.
  The conditions of release are to be determined by the Parole Board prior to release from the Montana State
  Prison should the Defendant be granted parole.
         THE COURT FINDS the Defendant is not entitled to receive credit for elapsed time while not
incarcerated pursuant to § 46-18-203(7)(b), MCA. Denial of credit for elapsed time is based on Defendant's
failure to comply with the terms and conditions of the sentence while under supervision.

       Reasons for Sentence are as follows:

           1. The Court considered the contents of the Report of Violations and the recommendations of
              the supervising officer.

           2. The Court considered the nature of the violations and the Defendant's admitted conduct.

           3. The Court considered the arguments of counsel.

           4. The Court considered Defendant's statement presented at the hearing.

           5. The Court considered testimony presented at the hearing.

       The Bond, if any, is exonerated.

       If the written judgment differs from the sentence the Judge pronounced orally, then the State or
Defendant has only One Hundred Twenty (120) days to contest the written judgment as set forth in § 46-
18-116, MCA. If no party contests the written judgment within One Hundred Twenty (120) days, the
written judgment is presumed correct.

       DONE IN OPEN COURT on August 3, 2022,

                                                            /s/ Donald L. Harris
                                                            DISTRICT COURT JUDGE




cc:    YCAO - Ingrid A. Rosenquist /jf
       DEFENSE COUNSEL- Fred Snodgrass
       Billings Police Department C&O 07-09030
       Adult Probation & Parole




                                                                            Electronically Signed By:
                                                                          Hon. Judge Donald L Harris
                                                                         Thu, Aug 25 2022 08:59:07 AM